          Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

S. L. V., et al.,
                       Plaintiffs,

v.                                                          Case No. SA-21-CV-0017-JKP

JEFFREY A. ROSEN, et al.,
               Defendants.

                            MEMORANDUM OPINION AND ORDER

        The Court has under consideration Plaintiffs’ Emergency Application for Temporary Re-

straining Order (ECF No. 2), which the Court considers as a motion for preliminary injunction in

accordance with its Administrative Order to Stay Removal (ECF No. 4). Following a brief hearing

addressing the motion and jurisdiction, the Court issued the administrative stay, set an expedited

briefing schedule, and scheduled the matter for a second hearing. Plaintiffs thereafter filed an

Amended Complaint for Mandamus and Injunctive Relief (ECF No. 7) and Defendants filed a

Motion to Reconsider (ECF No. 12) the administrative stay. Defendants have notified the Court of

their intent to have the motion to reconsider constitute their response to the emergency motion.

See ECF No. 16. Plaintiffs have filed their response (ECF No. 17) to the motion to reconsider. The

Court has held the second hearing and heard argument on both motions, including arguments pre-

sented in lieu of any written reply brief. Having received additional briefing (ECF Nos. 19-20)

after the second hearing, the Court is prepared to rule.

        The Court, having fully considered the amended complaint, both motions, the argument at

the hearings, and all matters of record, hereby FINDS that it lacks jurisdiction over this case.

Accordingly, it DENIES the emergency motion and DISMISSES this action for lack of jurisdic-

tion. It also FINDS no basis to reconsider its issuance of the administrative stay and thus DENIES

the motion to reconsider.
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 2 of 14




                                       I. BACKGROUND

       Indisputably, Plaintiffs have undergone immigration proceedings in accordance with 8

U.S.C. § 1225(b)(1). In fact, each plaintiff has a final order of expedited removal through that

process. All their removal orders were procured under agency interim rule Asylum Eligibility &

Procedural Modifications, 84 Fed. Reg. 33,829 (U.S. Dep’t of J. July 16, 2019), and were based

upon a negative credible fear determination issued in reliance on a “Lesson Plan on Credible Fear

of Persecution and Torture Determinations,” as revised in April and September 2019 (the “2019

Lesson Plan”). On June 30, 2020, a court vacated the interim rule. See Capital Area Immigrants’

Rights Coalition v. Trump, 471 F. Supp. 3d 25, 60 (D.D.C. 2020), appeal filed, No. 20-5273 (D.C.

Cir. Aug. 31, 2020). On October 31, 2020, that same court invalidated the 2019 Lesson Plan. See

Kiakombua v. Wolf, ___ F. Supp. 3d ___, ___, No. 19-cv-1872 (KBJ), 2020 WL 6392824, at *13

(D.D.C. Oct. 31, 2020).

       In December 2020, Plaintiffs filed motions to reopen or reconsider their immigration cases

based upon the changing legal landscape. On January 11, 2021, they filed the instant action assert-

ing mandamus jurisdiction under 28 U.S.C. § 1361 and federal question jurisdiction under § 1331

through various provisions of the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 555, 702,

706(a). Not only do they seek to compel Defendants to act on the motions pending in their immi-

gration cases, but they ask this Court to “issue a temporary administrative stay of removal pending

decision on [the] motions to reopen and for reconsideration.”

                                       II. JURISDICTION

       As a preliminary matter, the Court must consider whether it has jurisdiction over this ac-

tion. “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power authorized by

Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting Kokkonen v. Guard-

ian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). They “must presume that a suit lies outside

                                                 2
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 3 of 14




this limited jurisdiction, and the burden of establishing federal jurisdiction rests on the party seek-

ing the federal forum.” Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001). And Fed.

R. Civ. P. 12(h)(3) mandates dismissal of this action “[i]f the court determines at any time that it

lacks subject-matter jurisdiction.”

       “Absent a waiver, sovereign immunity shields the Federal Government and its agencies

from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994). “It is axiomatic that the United States may

not be sued without its consent and that the existence of consent is a prerequisite for jurisdiction.”

United States v. Mitchell, 463 U.S. 206, 212 (1983). When a plaintiff seeks judicial review of an

action by a federal agency under 28 U.S.C. § 1331, the courts must determine whether there has

been “a waiver of sovereign immunity.” Alabama-Coushatta Tribe of Tex. v. United States, 757

F.3d 484, 488 (5th Cir. 2014). The APA may waive such immunity in some circumstances. See id.

And pertinent here, the APA provides that federal courts shall “compel agency action unlawfully

withheld or unreasonably delayed.” 5 U.S.C. § 706(1). However, judicial review under the APA

is not available when another statute precludes judicial review. Id. § 701(a)

       Additionally, the Court has original mandamus jurisdiction “to compel an officer or em-

ployee of the United States or any agency thereof to perform a duty owed to the plaintiff.” 28

U.S.C. § 1361. But mandamus is a “drastic” remedy which is “to be invoked only in extraordinary

situations.” Kerr v. U S. Dist. Court for N. Dist. of Ca., 426 U.S. 394, 402 (1976). The Fifth Circuit

has held that mandamus relief is “available only where government officials clearly have failed to

perform nondiscretionary duties” and parties seeking such relief “must demonstrate that a govern-

ment officer owes . . . a legal duty that is a specific, ministerial act, devoid of the exercise of

judgment or discretion,” which is “set out in the Constitution or by statute and its performance

must be positively commanded and so plainly prescribed as to be free from doubt.” Dunn-

McCampbell Royally Interest, Inc. v. Nat’l Park Serv., 112 F.3d 1283, 1288 (5th Cir. 1997).
                                                  3
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 4 of 14




       For purposes of this action, the Court will assume without deciding that either § 1331

(through a waiver of sovereign immunity via the APA) or § 1361 provides a proper basis for federal

jurisdiction absent application of a jurisdiction-stripping provision in 8 U.S.C. § 1252. With that

assumption, the critical question is whether, under the circumstances of this case, Congress has

stripped such jurisdiction from this Court through any provision of § 1252. That statute, titled

“Judicial review of orders of removal,” includes multiple jurisdiction-stripping provisions. Fur-

ther, it contains provisions that (1) address general orders of removal, i.e., “other than an order of

removal without a hearing pursuant to section 1225(b)(1),” see § 1252(a)(1) and (b); (2) only ad-

dress review relating to § 1225(b)(1), see § 1252(a)(2)(A) and (e); and (3) apply more broadly,

see, e.g., § 1252(a)(5) and (g).

       For instance, pursuant to the REAL ID Act of 2005, “a petition for review filed with an

appropriate court of appeals . . . shall be the sole and exclusive means of judicial review of an

order of removal entered or issued under any provision of [Chapter 12], except as provided in

subsection (e).” 8 U.S.C. § 1252(a)(5); accord Rosales v. Bureau of Imm. & Customs Enf’t, 426

F.3d 733, 736 (5th Cir. 2005) (recognizing that the REAL ID Act amended the jurisdictional pro-

visions of the Immigration and Nationality Act (“INA”)). Similarly, that same Act includes the

following “Exclusive jurisdiction” provision:

       Except as provided in this section and notwithstanding any other provision of law
       (statutory or nonstatutory), including section 2241 of Title 28, or any other habeas
       corpus provision, and sections 1361 and 1651 of such title, no court shall have ju-
       risdiction to hear any cause or claim by or on behalf of any alien arising from the
       decision or action by the Attorney General to commence proceedings, adjudicate
       cases, or execute removal orders against any alien under this chapter.
8 U.S.C. § 1252(g).

       These provisions (§ 1252(a)(5) and (g)) apply generally to judicial review of orders of

removal. Furthermore, because Plaintiffs were processed through the expedited removal process


                                                  4
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 5 of 14




of § 1225(b)(1), § 1252(a)(2)(A) and (e) are directly applicable to the extent Plaintiffs seek review

of their expedited removal orders. However, neither § 1252(a)(1) nor § 1252(b) have any potential

applicability given the expedited process at issue in this case.

       Plaintiffs argue that no provision of § 1252 applies because they do not seek review of their

removal orders in this action. They carefully characterize their claims as seeking only to compel

agency officials to act on their pending motions to reopen or reconsider. They stress that they do

not seek to compel a particular ruling on those pending immigration motions. Because there is a

strong and well-settled “presumption favoring judicial review of administrative action,” Guerrero-

Lasprilla v. Barr, 140 S. Ct. 1062, 1069 (2020) (citations omitted); accord Kucana v. Holder, 558

U.S. 233, 251 (2010), they urge the Court to exercise jurisdiction to review their claims presented

under § 1361 and the APA. Such “presumption can only be overcome by ‘clear and convincing

evidence’ of congressional intent to preclude judicial review.” Guerrero-Lasprilla v. Barr, 140 S.

Ct. at 1069 (quoting Reno v. Catholic Social Services, Inc., 509 U.S. 43, 64 (1993)).

       For jurisdictional purposes in this case, the Court must determine whether Plaintiffs seek

judicial review of their orders of removal despite the characterization of their claims. In finding

that § 1252(g) barred jurisdiction in a case in which the plaintiffs characterized their claims “as

challenges to the Attorney General’s denial of their request for adjustment of status,” the Fifth

Circuit held that, regardless of the description used, the plaintiffs who faced removal orders “un-

deniably” sought “to prevent the Attorney General from executing a removal order.” Cardoso v.

Reno, 216 F.3d 512, 516 (5th Cir. 2000). Although Cardoso has factual differences from the case

now before the Court, the legal principle transcends those differences and dictates that this Court

disallow Plaintiffs from conducting an end-run around § 1252 by creative pleading. A party’s

characterization of a claim does not control whether § 1252 strips jurisdiction from federal courts.

       In a persuasive decision, the Seventh Circuit has also held that a party seeking mandamus
                                                  5
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 6 of 14




under § 1361 “may not avoid the § 1252(g) bar by the simple expedient of recharacterizing a claim

as one challenging a refusal to act.” Bhatt v. Bd. of Immigration Appeals, 328 F.3d 912, 914-15

(7th Cir. 2003). Similarly, the Seventh Circuit held that such a party also cannot “avoid § 1252’s

grant of exclusive jurisdiction” with the courts of appeal. Id. at 915. Plaintiffs argue that Bhatt is

distinguishable because an action challenging an agency’s failure to act does not fall into any of

the § 1252(g) discrete categories. See ECF No. 19 at 2 (relying on Patel v. Barr, No. CV 20-3856,

2020 WL 4700636, at *4 (Aug. 13, 2020), recon. denied, 2020 WL 6888250 (E.D. Pa. Nov. 24,

2020)). Although Patel supports Plaintiffs’ position, the Court finds Bhatt persuasive and con-

sistent with Cardoso.

       Based on the legal reasoning set out in Cardoso, the Court finds that Plaintiffs seek review

of their removal orders regardless of the characterization of their claims. Consequently, § 1252 is

implicated and the Court must determine whether any provision divests this Court of jurisdiction.

Like Cardoso, the Court could find that § 1252(g) divests jurisdiction on grounds that the claims

arise from the decision or action to execute the removal orders. Despite Plaintiffs’ characterization

of their claims, the fact remains that they only seek reopening or reconsideration to alter the result

and avoid their ultimate removal. Their pleading here, furthermore, seeks an administrative stay

of their removal pending a decision on their immigration motions. Success in this action would

thus preclude the execution of their outstanding removal orders.

       Although Cardoso addressed § 1252(g), judicial review of an order of removal is broader

than the discrete requirements of that section. In other words, even though that provision is limited

to claims arising from decisions or actions to commence proceedings, adjudicated cases, or execute

removal orders, judicial review in general is not so restricted. Indeed, for “every provision that

limits or eliminates judicial review or jurisdiction to review,” § 1252(a)(5) broadly defines “judi-

cial review” or “jurisdiction to review” for purposes of Chapter 12 (Immigration and Nationality)
                                                  6
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 7 of 14




to include (i) “habeas corpus review” under 28 U.S.C. § 2241, “or any other habeas corpus provi-

sion”; (ii) 28 U.S.C. §§ 1361 and 1651; and (iii) “review pursuant to any other provision of law

(statutory or nonstatutory).” By the terms of this definition, it appears that any mandamus action

under § 1361 qualifies as judicial review for the jurisdiction-stripping provisions of § 1252.

       But, regardless of whether any mandamus action qualifies as judicial review subject to §

1252, the Court need not rely on that proposition or on § 1252(g) to find a divesture of jurisdiction

in this case. Section 1252(a)(2)(A)(i) divests the Court of jurisdiction to review “any individual

determination or to entertain any other cause or claim arising from or relating to the implementa-

tion or operation of an order of removal” under § 1225(b)(1), “except as provided in subsection

(e).” Despite Plaintiffs’ characterization, their claims arise from or are related to the operation of

an expedited order of removal. See Singh v. Barr, 982 F.3d 778, 782 (9th Cir. 2020) (characterizing

similar-type claims as within § 1252(a)(2)(A)(i)). Likewise, § 1252(a)(5), in conjunction with §

1252(e), divests this Court of jurisdiction even without any claim arising from any decision or

action to execute the removal orders. As previously stated, § 1252(a)(5) makes a petition for review

filed with the appropriate appellate court “the sole and exclusive means for judicial review of an

order of removal . . . except as provided in subsection (e).”

       Subsection (e) specifically addresses “Judicial review of orders under section 1225(b)(1).”

It first lists what relief is unavailable “[w]ithout regard to the nature of the action or claim and

without regard to the identity of the party or parties bringing the action.” 8 U.S.C. § 1252(e)(1). In

its second and third paragraphs, it permits habeas corpus proceedings and challenges on the valid-

ity of the system. See id. § 1252(e)(2) & (3). The fourth and fifth paragraphs provide statutory

guidance as to court decisions in specific circumstances and the scope of the court’s inquiry. See

id. § 1252(e)(4) & (5).

       Although this case undoubtedly relates to § 1225(b)(1), nothing in subsection (e) provides
                                                  7
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 8 of 14




for any other means of review on the facts of this case. Because this is neither a habeas action nor

a challenge to the validity of the system, § 1252(e)(2) and (3) are inapplicable. Rather than set

forth another means for judicial review, § 1252(e)(1) identifies listed limitations on available relief

regardless of “the nature of the action or claim.” To survive the jurisdiction-stripping nature of §

1252(a)(2)(A)(i) and § 1252(a)(5), subsection (e) must provide a basis for jurisdiction in this case

and it does not.

       The Court has reviewed the cases cited by the parties and numerous others. It finds no need

to address or distinguish each one. Suffice to say that it finds the cases relied upon herein either

binding authority or persuasive on the issues. Based upon the language of § 1252, the Court finds

clear and convincing evidence that Congress intended to preclude judicial review by this Court

under the circumstances of this case. Based upon the cited jurisdictional-stripping provisions, it

does not have jurisdiction under either 28 U.S.C. §§ 1331 or 1361 to judicially review the expe-

dited orders of removal.

       For these reasons, the Court finds that it lacks jurisdiction over this case and denies the

emergency motion filed by Plaintiffs. It lifts the administrative stay previously issued in this case.

                                III. MOTION TO RECONSIDER

       Pursuant to Fed. R. Civ. P. 59(e), Defendants ask the Court to reconsider its administrative

order of removal based upon new evidence not previously available and to correct a clear or man-

ifest error of law. Plaintiffs, however, have adequately explained the failure to disclose information

about prior cases and the Court does not find that any alleged new information warrants reconsid-

eration of the administrative stay. The Court, furthermore, finds no clear or manifest error of law

in the issuance of the administrative stay.

       Although Defendants invoke Rule 59(e), that rule does not become applicable until after

entry of a judgment. Rule 54(b) applies when a party seeks reconsideration of an interlocutory
                                                  8
          Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 9 of 14




order. See McClendon v. United States, 892 F.3d 775, 781 (5th Cir. 2018) (recognizing the ap-

plicability of Rule 54(b)); Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (per

curiam) (clarifying relationship between Rule 54(b) and 59(e)).

        Rule 54(b) provides that “any order or other decision, however designated, that adjudicates

fewer than all the claims or the rights and liabilities of fewer than all the parties . . . may be revised

at any time before the entry of a judgment adjudicating all of the claims.” Through “Rule 54(b),

the trial court is free to reconsider and reverse its decision for any reason it deems sufficient, even

in the absence of new evidence or an intervening change in or clarification of the substantive law.”

Austin, 864 F.3d at 336 (citation and internal quotation marks omitted). Applying “the more flex-

ible Rule 54(b)” standard, provides broader discretion for the courts to reconsider their interlocu-

tory orders. Id. at 337. The more flexible approach reflects the “inherent power” of the “court to

afford such relief from interlocutory judgments as justice requires.” Id. (quoting Cobell v. Jewell,

802 F.3d 12, 25 (D.C. Cir. 2015)).

        When a court relies “on the wrong rule to deny [a] motion for reconsideration,” it abuses

its discretion. Id. at 336. This is true even when the court cites “to the correct rule,” but “incorrectly

assume[s] that Rule 59 was sufficiently analogous that its standards apply by analogy.” Int’l Cor-

rugated & Packing Supplies, Inc. v. Lear Corp., 694 F. App’x 364, 366 (5th Cir. 2017) (per cu-

riam). Nevertheless, even though Rule 54(b) provides the “means for reconsidering prior interloc-

utory orders, courts may require a showing of one of the following factors to justify reconsidera-

tion: an intervening change in law; availability of previously unavailable new evidence; or a need

to correct a clear legal error or to prevent manifest injustice” so long as they recognize that they

have the discretion to grant reconsideration even in the absence of any such showing. Gonzalez ex

rel. E.G. v. Bond, No. 1:16-CV-0068-BL, 2017 WL 3493124, at *7 (N.D. Tex. June 29, 2017)

(recommendation of Mag. J.) adopted by 2017 WL 3491853 (N.D. Tex. Aug. 14, 2017); accord
                                                    9
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 10 of 14




Rotstain v. Trustmark Nat’l Bank, No. 3:09-CV-2384-N, 2016 WL 8216509, at *6 (N.D. Tex. July

27, 2016). The critical consideration is whether justice requires relief from the interlocutory order.

Austin, 864 F.3d at 337.

        In this case, justice does not require reconsideration of the Court’s issued administrative

stay. While making various arguments for reconsideration, Defendants present no adequate reason

for the Court to exercise its considerable discretion to reconsider its decision to issue the adminis-

trative stay in this case. Based on the arguments presented, the Court does not find that justice

requires reconsideration. Further, as already mentioned, no new information warrants reconsider-

ation and for reasons that follow, the Court finds no clear or manifest error of law in the issuance

of the stay.

        For more than a century, the United States Supreme Court has recognized that courts have

jurisdiction to consider their own jurisdiction. See United States v. Shipp, 203 U.S. 563, 573

(1906). Earlier this century, the Supreme Court noted that “it is familiar law that a federal court

always has jurisdiction to determine its own jurisdiction.” United States v. Ruiz, 536 U.S. 622, 628

(2002) (citing United States v. United Mine Workers of Am., 330 U.S. 258, 291 (1947)). And in

the immigration context, the Fifth Circuit has recognized that it “is certainly correct as a matter of

law . . . that this court has jurisdiction to review jurisdictional facts and determine the proper scope

of its own jurisdiction.” Flores-Garza v. I.N.S., 328 F.3d 797, 802 (5th Cir. 2003).

        Interestingly, the government litigant in Flores-Garza argued “that, notwithstanding §

1252(a)(2)(C), [the appellate] court retains jurisdiction to determine the scope of its own jurisdic-

tion, and, therefore, to consider any arguments raised in a petition for review challenging the fac-

tual and legal determinations thought to trigger the jurisdiction-stripping provisions.” Id. at 801-

02. While recognizing that courts indeed have jurisdiction to consider their own jurisdiction, the

Fifth Circuit declined to consider all factual and legal issues the government pressed for
                                                  10
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 11 of 14




determination. See id. at 802. It instead found that “with respect to [the pending] petition for re-

view, [its] inquiry into the scope of [its] jurisdiction must begin and end with the undisputed facts

that Flores is an alien who is removable by reason of his two marijuana convictions.” Id.

       With respect to issuance of the administrative stay, the Court finds apt guidance from

United States v. United Mine Workers of America, 330 U.S. 258 (1947). Although that case did

not involve uncertainties caused by jurisdiction-stripping provisions of immigration law, it recog-

nized that federal district courts may issue an injunction to preserve the status quo even when

subject matter jurisdiction is disputed or unclear. See 330 U.S. at 290-93. It further recognized that

“in the matter of federal jurisdiction, which is often a close question, the federal court may either

have to determine the facts, as in contested citizenship, or the law, as whether the case alleged

arises under a law of the United States.” Id. at 292 n.57.

       In the circumstances before it, the Supreme Court found that “the District Court unques-

tionably had the power to issue a restraining order for the purpose of preserving existing conditions

pending a decision upon its own jurisdiction.” Id. at 290. Relying on Shipp, the Court “provided

protection for judicial authority” in such uncertain situations concerning jurisdiction. Id. As part

of its larger discussion, the Supreme Court recognized that it was the court’s duty alone to deter-

mine whether it had jurisdiction and “[o]n that question, at least, it was its duty to permit argument,

and to take the time required for such consideration as it might need.” Id. at 291. (quoting Shipp,

203 U.S. at 573). Two other legal principles from Shipp deserve notation: (1) “[u]ntil [the court’s]

judgment declining jurisdiction should be announced, it had authority, from the necessity of the

case, to make orders to preserve the existing conditions and the subject of the petition” and (2)

“[t]he fact that the petitioner was entitled to argue his case shows what needs no proof, that the

law contemplates the possibility of a decision either way, and therefore must provide for it.” Id. at

291-92 (quoting Shipp, 203 U.S. at 573).
                                                  11
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 12 of 14




       Although the Court has now determined that it lacks jurisdiction over this action because

of jurisdiction-stripping provisions of § 1252, it was well within its purview to issue the adminis-

trative stay to maintain the status quo until it could determine the facts and law necessary to resolve

the jurisdictional questions. Defendants define the status quo as: “Absent intervention, Plaintiffs

would be removed expeditiously, consistent with their final orders of expedited removal.” But

such definition exemplifies the views of an advocate who has the luxury of being fully committed

to their position without regard for alternate positions. Plaintiffs’ definition of status quo certainly

differs. The Court, moreover, proceeds not as an advocate for any party or position, but as a “neu-

tral arbiter of matters the parties present.” United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579

(2020). In that role, the Court issued the administrative stay in this case to preserve the status quo,

i.e., keeping the Plaintiffs in the United States, so that it could consider the jurisdictional issues

before their removal rendered the case moot.

       While the Defendants take the position that the Court had all it needed to make a jurisdic-

tional determination at the first hearing, legal issues are more clear cut from the eyes of an advocate

than they are from the view of a neutral arbiter who must consider the positions of all the various

parties. As recognized in United Mine Workers, both legal and factual issues can present close

questions for the courts in making jurisdictional determinations. One only need to review the Patel

case relied upon by Plaintiffs to see a judicial split on the question of jurisdiction. Defendants

argue that Patel was wrongly decided based upon the court’s erroneous view of the legal issues.

After careful consideration of the legal issues and precedent, this Court has declined to follow

Patel. But Defendants now contend it was a clear and manifest error of law for this Court to issue

the administrative stay to provide the time needed for thoughtful contemplation of the factual and

legal issues. The Court could not disagree more.

       With that said, however, the Court understands potential concerns and abuses that could
                                                  12
        Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 13 of 14




arise from issuing an administrative stay for purposes of determining jurisdictional issues. But the

courts are well-equipped to address abuses of the litigation process. Moreover, the prospects for

abuse, while present, appear minimal because it is the Court itself that decides whether the circum-

stances justify such an administrative stay. And such decision is an exercise of each court’s sound

discretion. Each case will present its own facts, legal issues, and challenges. Some cases may pre-

sent a relatively straight-forward jurisdictional issue that is quickly determined on binding prece-

dent. Or perhaps a particularly persuasive case or line of cases resolves any jurisdictional issue.

That the courts may issue an administrative stay is merely another tool in their arsenal.

       This is not the first court to issue such an administrative stay. See Vijender v. Wolf, No. 19-

CV-3337, 2020 WL 1935556, at *1 (D.D.C. Apr. 22, 2020) (noting that the court had granted a

“temporary stay of removal” to obtain “expedited briefing regarding the court’s jurisdiction over

the matter”); Alam v. Nielsen, 312 F.Supp.3d 574, 577 (S.D. Tex. 2018) (noting that, “[i]n recog-

nition of the jurisdictional question’s complexity, the Court has thus far stayed the removal of

Alam”); M.S.P.C. v. U.S. Customs & Border Prot., 60 F. Supp. 3d 1156, 1160 (D.N.M. 2014) (“At

the hearing, the Government conceded that this Court has jurisdiction to issue a stay of removal

while it considers its own jurisdiction. The Court entered a limited stay to consider the jurisdic-

tional issues and requested additional briefing on the Suspension Clause issue.”), motion for relief

from judgment granted, No. CIV 14-769 JCH/CG, 2015 WL 7454248 (D.N.M. Sept. 23, 2015).

Nor will it be the last. The Court recognizes that the cited cases present varied facts and legal

issues. But such diversity highlights the case-specific aspects that inform the courts’ issuance of

such stays. Such issuance, even in the immigration context, is not a sign that the sky is falling. The

Alam case is particularly notable in that it appears to refute Defendants’ position that entry of an

administrative stay to determine jurisdiction is an unused process in courts within the Fifth Circuit.

Although the normal process may not include issuance of such an administrative stay for purposes
                                                 13
         Case 5:21-cv-00017-JKP Document 21 Filed 01/25/21 Page 14 of 14




of jurisdiction, it is not error for a court to exercise its discretion to issue such a stay in circum-

stances it deems appropriate.

       The Court notes, furthermore, that it issued its administrative stay for the very limited pur-

pose to determine its own jurisdiction. In their amended complaint, Plaintiffs seek a more involved

administrative stay pending ruling on their immigration motions to reopen and for reconsideration.

While both stays are characterized as “administrative” the latter is of a different character. Issuance

of such a stay does not fall within the realm of the limited administrative stay issued in this case.

Concerns about that more extensive stay requested in the amended complaint has no bearing on

the stay issued by this Court.

       For all these reasons, the Court denies the motion to reconsider.

                                        IV. CONCLUSION

       For the foregoing reasons, the Court FINDS that it lacks jurisdiction over this case and

DENIES Plaintiffs’ Emergency Application for Temporary Restraining Order (ECF No. 2), which

the Court has considered as a motion for preliminary injunction in accordance with its Adminis-

trative Order to Stay Removal (ECF No. 4). Because the Court has now determined that it lacks

jurisdiction over this matter, it LIFTS the administrative stay previously entered in this case. Pur-

suant to Fed. R. Civ. P. 12(h)(3), the Court DISMISSES this action for lack of jurisdiction. It will

enter final judgment by separate document. In addition, the Court FINDS that justice does not

require any reconsideration of the Court’s issuance of the administrative stay of removal and thus

DENIES Defendants’ Motion to Reconsider (ECF No. 12).

       SIGNED this 25th day of January 2021.




                                       JASON PULLIAM
                                       UNITED STATES DISTRICT JUDGE

                                                  14
